DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,721,430
Wong
United States Patent 7,547,931
Star et al.
United States Patent 10,359,417
Hammarlund et al.
United States Patent Application Publication 2007/0093725
Shaw

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund et al. in view of Shaw.

    PNG
    media_image1.png
    343
    520
    media_image1.png
    Greyscale
With regard to claims 17 and 18 Hammarlund et al. teach a breath sampling device having a breath sampling tube (housing) having an inlet (reference item 101), an outlet (reference item 102) and a middle portion.  Within the housing are baffles (reference item 103) that baffles form channels and cavities and that will divert a user's breath and will remove contaminants (reference item 111) so that they are not collected on a membrane (reference item 205).  Hammarlund et al. do not teach a gas sensor in the middle portion of the tube.  Shaw teaches that it is known to provide a sensor in a middle portion of a breath sampling tube where the tube has an inlet and an outlet.  The gas sensor can have a channel (reference item 206) to direct a user's breath to the gas sensor (reference item 560).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hammarlund et al. with the teachings of Shaw in order to provide a gas sensor in the breath sampling tube for the predicable benefit of obtaining an initial gas reading of the user's breath so that one can determine if a subsequent analysis of a collection membrane is required/recommended in order to confirm the presence of ethanol.
With regard to claim 19 the baffles, such as those located near the middle of the sampling tube, will cause only a portion of the breath to enter the gas sampling channel (reference item 206) thus the baffles function as a divider wall.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund et al. and Shaw as applied to claim 17 above, and further in view of Wong.
Hammarlund et al. and Shaw teach a breath sampling tube with a gas sensor.  Hammarlund et al. and Shaw do not teach the gas sensor is an optical sensor.  Wong teaches a gas sensor comprising an optical detector (reference item 4, 5, or 6) with a support assembly arranged over the optical detector.  The support assembly has base portion (reference item 42) that encloses the optical detector.  The support assembly has a middle portion (reference item 100) with at least one opening (reference item 106) and that defines a sample chamber.  Gas enters the sample chamber through the opening.  A window (reference item 44) is arranged in the support assembly and positioned over the optical detector forming a chamber.  This window must seal the optical detector so that gases do not leak into the chamber thus compromising the measuring by the optical sensor.   Wong teaches that there is an infrared source (reference item 8).  This infrared source would be located at or near the upper region of the middle portion so that the infrared radiation can pass through the gas within the sample chamber.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hammarlund et al. and Shaw with the teachings of Wong in order to use and optical detector as this amounts to simple substitution of one gas detector type with another and the result of the substitution provides the predicable result of measuring a gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856